Lyon, J. (dissenting):
The holding of the State Industrial Commission, that the employer and insurance carrier have not been prejudiced by the failure of the claimant to give to the Commission-and to the employer the required notice in writing of injury within ten days after disability, as well as the act of the Commission in excusing such failure, were fully justified. Evidence was taken at the hearings had before the Commission pursuant to the direction of the Court of Appeals (219 N. Y. 374) in remitting the claim to the Commission to pass upon these subjects of prejudice and excuse, to the following effect: The claimant’s occupation was that of a model in the cloak and suit manufactory of the appellant employer in the city of New York. On the 5th day of August, 1914, while trying on a garment, not finished, but bound with pins and needles, a pin was forced into the third finger of the claimant’s right hand. She immediately notified her employer’s son who was connected with the business, and who is spoken of as the boss, of the accident, showing him her finger, and asked for peroxide. He told her not to bother him, that he was too busy, but that the peroxide was in the closet. She at once went and got it and applied it to the wound. Considering the injury to be slight, she continued at work until the afternoon of the third day following, when her'finger and hand having become badly swollen and very painful, to quote her statements, “ I went over [to the son], I says ‘ I have to go home. I am very sick.’ They were very busy at the time you know, so he says to me ‘ You can’t go home.’ I says ‘I am very sick, I have got to go home. I can’t stand the pain.’ I went home.” One of the claimant’s associates testified that on this occasion the claimant’s hand was so swollen and sore that she could not use it and that she asked the witness to put her hair up, and to *247help her on with her coat, which the witness did. Two days later the employer sent the balance of the claimant’s wages to her home by his shipping clerk, who found her in bed. She then showed him her hand, which was badly swollen, and told him she had stuck her finger while trying on a garment, and had put peroxide on it, and did not know it would be so serious, and that her finger had become blood poisoned. It is very probable that the shipping clerk upon his return to the factory informed his employer of the claimant’s condition, and what she said to him regarding her injury. From the time of returning home, August 8, until November 1, 1914, she underwent constant treatment both at her house and at St. Mark’s or St. Luke’s Hospital by a surgeon who made incisions and inserted drainage tubes in her finger and in her left wrist, the whole of which had become infected. November 1, 1914, her wounds became healed, leaving the second joint of her finger completely ankylosed, or as she expressed it dead to her, both the tendon and joint being involved, and leaving her wrist so weak and painful that she was unable to work until practically after the expiration of fifty-two weeks from the date of the accident. In speaking to the surgeon about her injury she for the first learned of her right to compensation, whereupon she went to the office of the Commission and being told that such was the fact she obtained the usual blanks, which she at once filled out and filed with the Commission. That the employer knew of the injury at the time it took place, or at least of the disability at the time it occurred three days later, is well established by the evidence. The employer testified before the Commission as follows: “ Q. Did you know anything about a certain injury which Mrs. Bloomfield sustained on or about August 5, 1914? ‘I know she went home sick, I don’t know exactly what the reason was.’ Q. Did she ask if she could go home? ‘She did not ask me.’ Q. When was the first time you knew? ‘I discovered it the same day.’ Q. How did you discover it? ‘ I had four girls working then, and I could easily see if one was missing.’ Q. Did you inquire as to why she wasn’t there? ‘Yes, I was told she went home sick.’ Q. Did you see her subsequent to that daté? ‘No.’ Q. Did she return the following day to work? ‘No, sir,
*248she didn’t return at all. I sent her the money to her home as the season was over any' way.’ * * * Q. When did you next see Mrs. Bloomfield? ‘ I guess I saw her a couple of months later.’ Q. Where? 'In my place of business.’ Q. What did she say to you? ' She said she was very sick, that she had a lot of trouble with her arm.’ Did she say anything about an injury to her finger? 'Yes.’ Q. What did she say? ' She said she was very sick and that they operated on her finger.’ Q. Did she say what caused it? ‘I don’t remember that.’ Q. Did she say she was injured while working for you? ‘I don’t remember her saying that.’ * * * Q. Did she ever file a notice of injury with you? ‘ No, but I knew she was home sick’ * * * Commissioner Mitchell: Do you remember anything about accident occurring to her? Witness. I was told that she — After she stayed away, I ask where she is and I was told she was sick home. I don’t remember. I am a busy man.” . Following the filing of the report of injury by the claimant, an investigator of the Commission in the company of the claimant called upon the employer. The investigator testified: “ Q. Tell us what the conversation was. Give it as exactly as you can, your own words and the employer’s words. A. I asked Mr. November whether Mrs. Bloomfield was employed by him and he told me that she was. I next asked whether she met with any accident. He informed' me the accident was so slight he didn’t think it was necessary to report to the Commission * * *.” It is a matter of very serious doubt whether a notice in writing of the injury, given ten days after disability, stating the time, place, nature and cause of the injury would have added anything to the information which the employer already had. The statute presumes that sufficient notice was given. (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], § 21.) Notice to or knowledge of the occurrence of the injury on the part of the employer shall be deemed notice or knowledge, as the case may be, on the part of the insurance carrier. (Id. § 54, subd. 2.) The surgeon testified that he made the claimant forty visits at either her home or the hospital between August eighth and November first. There is not to be found in the record, or in the brief of the appellants, a suggestion that the claimant did not have the best attention and most scientific *249medical and surgical treatment which could have been given her, or that anything could have been done which would have brought about a more prompt or complete recovery. In view of all the facts above stated the finding and decision of the Commission that the employer and insurance carrier were not prejudiced by the failure of the claimant to give the written notice was fully warranted. It quite naturally follows for the same reasons that the Commission was justified in excusing such failure. The claimant testified that she was entirely ignorant of her rights under the Workmen’s Compensation Law until immediately previous to her filing the report of injury While ignorance of the law is in general no excuse for its violation, I think such lack of information is a proper subject for our consideration in view of the fact that the Workmen’s Compensation Law had been in effect less than six months at the time the claimant suffered the accidental injury. The evidence is that the claimant suffered intensely, more than one month and a half being required to complete the drainage from the infected finger. Her statement is that after leaving her employer’s place of business she was too ill to inform her employer or any other person of the accident.
The report of the attending surgeon described the nature and extent of the injury as “ Infected punctured wound of right ring finger involving second surgical joint and by infection to left wrist (metabolic).” Perhaps the award should have been for a single period of fifty-two weeks, instead of for a period of twenty-fivé weeks for the loss of the use of the finger, and for an additional period of twenty-seven weeks for disability on account of inability to use the wrist. (Matter of Marhoffer v. Marhoffer, 220 N. Y. 543.) However, the manner in which the award has been made in no way affects the merits of the claim nor increases the amount of the award. For these reasons the appellants may have seen fit not to raise such objection, which I think under the circumstances should not first be raised by us.
The award should be affirmed, with costs against the appellants.
Kellogg, P. J., concurred.
Awards reversed arid claims dismissed.